METHOD FOR PRODUCING A COMPOSITE PANE WITH A FUNCTIONAL ELEMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legrand et al. (US 2015/0165728).
Regarding claim 1, Legrand et al. teach a method for producing a composite pane (“glazing unit”) [0001], comprising arranging a functional element (central element 15 of SPD film 12) in a recess (“cut-out”) of a thermoplastic frame film (interlayer sheet 13 made of polyvinyl butyral), arranging the thermoplastic frame film 13 along with the functional element 15 between a first glass pane 1 and a second glass pane 2 to form a layer stack (Fig. 1-3; [0064, 0070, 0074]), and subsequent joining of the layer stack to form a composite pane by lamination (Fig. 2; [0062, 0069]).  Legrand et al. further teach that the functional element 15 is laminated to at least one thermoplastic film (electrodes 16 comprising PET) (Fig. 3; [0074]).
Legrand et al. teach that the thermoplastic frame film 13 and the entire SPD film 12, comprising the stack of the functional element 15 and two electrodes 16, should be of similar thickness in order to prevent contact of the SPD film 12 with the atmosphere and thus damage from moisture (Fig. 1-3; [0070, 0074]).  Thus, it would have been obvious to one of ordinary skill in the art to configure the functional element 15 to have a thickness less than that of the thermoplastic frame film 13 and the two electrodes 16 to compensate for this difference in thickness.  That is, it would have been obvious to one of ordinary skill in the art to ensure that the thermoplastic frame film 13 and the functional element 15 have a different thickness and that the different thickness is at least partially compensated by the thermoplastic compensating films 16, whose thickness is less than twice as large as a difference between the thicknesses of the thermoplastic frame film 13 and the functional element 15 such that a maximum offset in the layer stack is less than the difference between the thicknesses of the thermoplastic frame film 13 and the functional element 15, wherein the thickness of the thermoplastic frame film 13 is greater than the thickness of the functional element 15 and wherein the thermoplastic compensating films 16 are arranged on the functional element 15 within the recess, in order to isolate the functional element 15 from damage by atmospheric moisture as desired by Legrand et al.
Regarding claim 2, Legrand et al. teach that the thermoplastic frame film 13 and the entire SPD film 12 should be of similar thickness in order to protect the SPD film 12 (Fig. 1-3; [0070, 0074]), such that it would have been obvious to one of ordinary skill in the art to ensure that the maximum offset in the layer stack is less than or equal to the thickness of the thermoplastic compensating films 16 (i.e., that the compensating films 16 produce a net reduction of the maximum offset so as to isolate the SPD film 12).
Regarding claim 3, Legrand et al. teach that the thermoplastic compensating films 16 should be a few tens of microns in thickness and that the thermoplastic frame film 13 and the entire SPD film 12 should be of similar thickness in order to protect the SPD film 12 (Fig. 1-3; [0070, 0074]), such that it would have been obvious to one of ordinary skill in the art to configure the difference in thickness between thermoplastic frame film 13 and the functional element 15 to be more than 50 µm and to ensure that no offset of more than 50 µm occurs in the layer stack.
Regarding claim 4, Legrand et al. teach that the thermoplastic compensating films 16 are suitable to constitute adhesive bonds to the PVB of the thermoplastic frame film 13 and adjacent other thermoplastic layers (interlayers 3 and 3’) (Fig. 1-2; [0069, 0072]).
Regarding claim 6, Legrand et al. teach that the thermoplastic compensating films 16 should be a few tens of microns in thickness [0074], such that it would have been obvious to one of ordinary skill in the art to configure them to have a thickness of 25 µm to 100 µm.
Regarding claim 7, the functional element 15 is a functional element with variable optical properties, e.g., a suspended particle device (SPD) (Abstract; [0008, 0070]).
Regarding claim 9, a first thermoplastic bonding film (PVB interlayer 3) is arranged between the thermoplastic frame film 13 and the first glass pane 1 and a second thermoplastic bonding film (PVB interlayer 3’) is arranged between the thermoplastic frame film 13 and the second glass pane 2 (Fig. 1-2; [0068-0070]).
Regarding claim 10, Legrand et al. teach a composite pane, produced with the method according to claim 1 (Fig. 1-2; [0001, 0062, 0064, 0070, 0074]).
Regarding claim 11, Legrand et al. teach a method comprising utilizing a composite pane according to claim 10 as vehicle glazing (Abstract; [0001]).
Regarding claim 16, the functional element 15 is a functional element with electrically switchable or controllable optical properties [0008, 0013].

Claim(s) 5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legrand et al. as applied to claims 1-4, 6-7, 9-11, and 16 above, and further in view of Miyasaka et al. (US 2016/0312523).
Regarding claim 5, Legrand et al. do not specifically teach a plasticizer content of the thermoplastic compensating films 16.  However, Miyasaka et al. also teach a method for producing a composite pane comprising a functional element with variable optical properties such as an SPD film (Abstract), and teach that the layer stack preferably uses materials that do not contain a plasticizer, as plasticizers can deteriorate the functional element 3 such that it can no longer be switched between its different light-transmittance modes [0005-0006, 0045].  Thus, it would have been obvious to one of ordinary skill in the art to configure the thermoplastic compensating films 16 of Legrand et al. to include a plasticizer content of less than 15 wt.-%, in order to avoid damaging the functional element 15 as taught by Miyasaka et al.
Regarding claim 12, Legrand et al. do not specifically teach a plasticizer content of the thermoplastic compensating films 16.  However, Miyasaka et al. also teach a method for producing a composite pane comprising a functional element with variable optical properties such as an SPD film (Abstract), and teach that the layer stack preferably uses materials that do not contain a plasticizer, as plasticizers can deteriorate the functional element 3 such that it can no longer be switched between its different light-transmittance modes [0005-0006, 0045].  Thus, it would have been obvious to one of ordinary skill in the art to configure the thermoplastic compensating films 16 of Legrand et al. to include a plasticizer content of less than 10 wt.-%, in order to avoid damaging the functional element 15 as taught by Miyasaka et al.
Regarding claim 13, Legrand et al. do not specifically teach a plasticizer content of the thermoplastic compensating films 16.  However, Miyasaka et al. also teach a method for producing a composite pane comprising a functional element with variable optical properties such as an SPD film (Abstract), and teach that the layer stack preferably uses materials that do not contain a plasticizer, as plasticizers can deteriorate the functional element 3 such that it can no longer be switched between its different light-transmittance modes [0005-0006, 0045].  Thus, it would have been obvious to one of ordinary skill in the art to configure the thermoplastic compensating films 16 of Legrand et al. to include a plasticizer content of less than 5 wt.-%, in order to avoid damaging the functional element 15 as taught by Miyasaka et al.
Regarding claim 14, Legrand et al. do not specifically teach a plasticizer content of the thermoplastic compensating films 16.  However, Miyasaka et al. also teach a method for producing a composite pane comprising a functional element with variable optical properties such as an SPD film (Abstract), and teach that the layer stack preferably uses materials that do not contain a plasticizer, as plasticizers can deteriorate the functional element 3 such that it can no longer be switched between its different light-transmittance modes [0005-0006, 0045].  Thus, it would have been obvious to one of ordinary skill in the art to configure the thermoplastic compensating films 16 of Legrand et al. to be substantially plasticizer-free, in order to avoid damaging the functional element 15 as taught by Miyasaka et al.
Regarding claim 15, Legrand et al. teach that the thermoplastic compensating films 16 should be a few tens of microns in thickness [0074], such that it would have been obvious to one of ordinary skill in the art to configure them to have a thickness of 40 µm to 70 µm.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legrand et al. as applied to claims 1-4, 6-7, 9-11, and 16 above, and further in view of Behmke et al. (US 2016/0138328).
Regarding claim 8, Legrand et al. teach that the functional element 15 may be an SPD (Abstract; [0008, 0070]).  Further, it is well known in the art that PDLCs, electrochromic functional elements, and electroluminescent functional elements are functionally equivalent alternatives to SPDs as functional element with variable optical properties for composite panes, as evidenced by Behmke et al. (Abstract; [0002-0003]; clm. 7).

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Bartug et al. (US 2012/0307337) and Beteille et al. (US 2004/0067343) teach methods and products considered relevant to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745